Citation Nr: 0528725	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for frostbite residuals of 
the hands and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Cleveland, 
Ohio, Department of Veterans' Affairs (VA) Regional Office 
(RO), which denied the requested benefits.  The case was 
subsequently transferred to the jurisdiction of the Fort 
Harrison, Montana, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In March 2003, the RO received the veteran's substantive 
appeal, in which he requested a personal hearing at the RO 
before a Veterans Law Judge (VLJ).  On April 7, 2003, the 
veteran waived his in-person hearing and requested a 
videoconference hearing before a VLJ.  Accordingly, a hearing 
was scheduled for September 9, 2005.  However, in August 
2005, he indicated that he would be unable to attend the 
scheduled hearing because he had to report for some tests at 
the hospital.  He stated that he would be in touch with the 
RO in order to re-schedule the hearing.  As a veteran is 
entitled to a hearing if one is requested, further 
development is warranted.  38 C.F.R. § 20.700 (2005).

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing with a Veterans 
Law Judge, as the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

